DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application is being examined under the pre-AIA  first to invent provisions.                                   Claim Rejections - 35 USC § 112, 2nd Paragraph
2.        The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


          Claims 1, 2, 4, 6, 7, 9, 10, 12-14, 16, 20-22, 24, and 25 are rejected under35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.          Claims 1 and 7 are indefinite in that it is not clear how the confectionery product can be considered “confectionery” with no added sweetener.   Confectioneries, by definition, are “sweet foods (such as fudge and candy)”1.   Cocoa particles are not considered to be sweet in and of themselves, as same are conventionally a powder formed from roasted cacao beans.  Without an added source of sweetness (i.e. a sweetener), it is not clear how the product can be called a confectionery.  Additionally, it is not clear what is encompassed by “all the other ingredients”.    Even if the “other ingredients” include a sweetener or sweetening agent which would sweeten the product such that it could be considered a confectionery, this would be in conflict with said emulsion contains/uses no sweetener though sweetener may exist as a part of “all the other ingredients”?  Claim 1 does not make such distinction and instead, as recited, appears to call for a confectionery product having no sweetener whatsoever.
Response to Arguments 
3.       Applicant's arguments filed 4/13/21 have been fully considered but they are not persuasive regarding the rejection under 35 USC 112 above.  However, the rejections involving Anderson have been withdrawn as Applicant’s claims appear to prohibit any sweetener in the confectionery product (i.e. claim 1: “does not contain added sweetener relative to all the other ingredients in the confectionery product”).            All other arguments have been addressed in view of the rejections as set forth above.
                                                 Conclusion4.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
June 16, 2021




    
        
            
        
            
        
            
    

    
        1 See https://www.learnersdictionary.com/definition/confectionery